Citation Nr: 1019983	
Decision Date: 06/01/10    Archive Date: 06/10/10

DOCKET NO.  06-17 672A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a fractured sacrum 
with a hole in the left hip, to include as secondary to 
service connected bilateral hearing loss. 

2.  Entitlement to service connection for a concussion with 
bruises, to include as secondary to service connected 
bilateral hearing loss.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The Veteran served on active duty from January 1990 to May 
1995.  

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from adverse action by the 
Department of Veterans Affairs (hereinafter VA) Regional 
Office in Montgomery, Alabama, (hereinafter RO).  


FINDING OF FACT

There is no competent evidence linking a fractured sacrum 
with a hole in the left hip or a concussion with bruises to 
service or service connected hearing loss.  


CONCLUSIONS OF LAW

1.  A fractured sacrum with a hole in the left hip was not 
incurred in or aggravated by active service and is not 
proximately due to or the result of, nor has it been 
aggravated by, a service-connected disease or injury.  
38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.310 (2009). 

2.  A concussion with bruises was not incurred in or 
aggravated by active service and is not proximately due to or 
the result of, nor has it been aggravated by, a service-
connected disease or injury.  38 U.S.C.A. §§ 1110, 1131, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2009). 


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Duty to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  The duty to notify was fulfilled in the 
instant case by letter dated in December 2004 prior to 
initial adjudication that informed the appellant of the 
information and evidence necessary to prevail in his claims.  

As for the duty to assist, copies of service treatment 
reports and VA and private clinical reports, and accident 
reports have been obtained, and the Veteran himself stated in 
March 2006 that he had no additional evidence to present.  A 
VA examination is not indicated given the lack of any 
evidence suggesting that the Veteran has fractured sacrum 
with a hole in the left hip or a concussion with bruises as a 
result of service or service-connected disability.  Thus, as 
there is otherwise no indication that there are additional 
records that need to be obtained that would assist in the 
adjudication of the claims, the duty to assist has been 
fulfilled.  

II.  Legal Criteria/Analysis

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2009).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of 
Appeals for Veterans Claims held that an appellant need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303(a), 3.304.  

Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. § 
3.303(b).  When a condition noted during service is not shown 
to be chronic, or the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  Id.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of: (1) a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

Service connection is warranted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Service connection 
may also be established for that portion of a disability 
resulting from aggravation by a service-connected disability.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  However, lay statements may 
serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability which may reasonably be 
observed by laypersons.  38 C.F.R. § 3.303(a); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing 
lay evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence).

The record reflects that the Veteran was hit by a car while 
responding to an accident as a police officer in February 
1997.  Injuries as a result of this accident included an 
abrasion to the forehead and a fractured pelvis.  It is the 
Veteran's assertion that as a result of his service connected 
bilateral hearing loss, he could not hear the car that struck 
him as it approached, and that but for his service-connected 
hearing loss, he would have been able to hear the approaching 
car and would have had time to avert the automobile that 
struck him.  As such, he contends that service connection for 
disabilities listed as a fractured sacrum with a hole in the 
left hip and concussion with bruises is warranted as 
"secondary" to his service connected bilateral hearing 
loss.  (He does not assert that service connection is 
warranted for these conditions on a "direct" basis, and 
review of the copies of service treatment reports that have 
been received, to include the March 1995 separation 
examination and medical history collected at that time, did 
not reveal the conditions for which service connection is 
claimed.) 

Review of the record reveals no supporting evidence, be it 
medical or otherwise, to support the Veteran's assertion that 
service-connected hearing loss played a role in the Veteran's 
accident.  In addition, the accident reports from the 
incident in question note that the Veteran tried to flee 
before he was struck, thus suggesting at least some awareness 
of the approaching car.  Moreover, as a lay person, the 
Veteran is not competent to provide evidence of the etiology 
of a medical disorder, or to relate a disorder to a given 
cause.  Espiritu; cf. Jandreau.  His statements are not 
probative, therefore, of a proximate medical nexus between 
the Veteran's hearing loss and either of the conditions 
resulting from the accident for which service connection is 
claimed.  As such, the Board finds that the criteria for a 
grant of service connection based on service incurrence or on 
a secondary basis are not met.  Finally, in reaching these 
conclusions, the Board considered the doctrine of reasonable 
doubt; however, as the preponderance of the evidence is 
against the Veteran's claims, the doctrine is not for 
application.  Gilbert, supra.  


ORDER

Entitlement to service connection for a fractured sacrum with 
a hole in the left hip, to include as secondary to service 
connected bilateral hearing loss, is denied. 

Entitlement to service connection for a concussion with 
bruises, to include as secondary to service connected 
bilateral hearing loss, is denied. 



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


